Citation Nr: 0526637	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The appellant served with the Kansas National Guard from July 
1955 to October 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) prepared by a special 
processing unit at the Regional Office (RO) in Cleveland, 
Ohio, known as the Tiger Team.  The RO denied the benefits 
sought on appeal.

In the appellant's February 2004 substantive appeal, he 
requested to personally appear at a hearing before the Board.  
The appellant subsequently withdrew his request in a letter 
dated later in February 2004.  As such, the request is deemed 
withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The appellant's service consisted of a period of active 
duty for training with the Kansas National Guard from July 
30, 1955, to August 13, 1955.  

3.  The appellant had no periods of active duty and is not a 
"veteran" for purposes of receiving VA benefits.

4.  Right ear hearing loss existed prior to the appellant's 
period of active duty training and did not undergo an 
increase in severity of disability during that period.

5.  It is not shown that bilateral hearing loss was 
manifested during any period of active duty for training.

6.  It is not shown that tinnitus was manifested during any 
period of active duty for training.

7.  Bilateral hearing loss is not causally or etiologically 
related to the appellant's period of active duty training.

8.  There is no competent medical evidence of a current 
diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002). 

2.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2004).

3.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 101(2), (22), (24), 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in December 2002, prior to the initial 
decision on the claims in July 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Despite the appellant's argument to the contrary, the RO 
specifically informed him in the December 2002 letter as to 
what kinds of evidence was needed to substantiate the claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  The appellant was informed that evidence 
towards substantiating his claims would be evidence of (1) a 
current disability; (2) the existence of the disease or 
injury that began in or was made worse during military 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  The RO 
informed the appellant that it would assist him in obtaining 
medical evidence or reports if he provided enough information 
to enable VA to obtain such evidence.  The RO provided him 
with Release of Information forms that would allow the RO to 
assist him in obtaining any private records he wished the RO 
to get.  He was further notified that the RO had requested 
his service medical records.  Moreover, the July 2003 rating 
decision, the January 2004 statement of the case (SOC), and 
the April 2004 supplemental statement of the case (SSOC), in 
conjunction with the December 2002 letter, sufficiently 
notified the appellant of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  

While the appellant was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims; the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

The appellant's representative argues that a remand is 
necessary to obtain the appellant's service medical and 
personnel records.  However, these records have been 
associated with the claims folder.  In March 2003, the RO 
made attempts to obtain service medical and personnel records 
located at the National Personnel Records Center (NPRC).  
They were notified that when military service begins and ends 
in the state national guard, records of that service are not 
retired to the NPRC.  The RO was advised to contact the 
Adjutant General of the state in which the appellant served.  
In March 2003, the RO sent a request for records to the 
Adjutant General of Kentucky.  In response, they were 
informed that the appellant did not have any service with the 
Kentucky National Guard, but in fact had served in the Kansas 
National Guard.  The RO made two requests for records to the 
Adjutant General of Kansas in April 2003 and May 2003.  
Certified copies of available records were received in 
October 2003.  There is no indication that these records are 
incomplete.  Any further request for records would be futile.  
38 C.F.R. § 3.159.

Private medical records have been obtained in support of the 
claims on appeal.  For reasons discussed in greater detail 
below, a remand for a VA examination is not necessary.  
38 U.S.C.A. § 5103A(d).  Thus, the record indicates that all 
available medical records have been obtained, and there is 
sufficient medical evidence of record to render a 
determination on the merits of the claims.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence, which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert, 1 Vet. App. at 54. 

Analysis

The appellant essentially contends that he is entitled to 
service connection for bilateral hearing loss and tinnitus.  
Specifically, he contends that he incurred these conditions 
as a result of noise exposure from cannon and gunfire that 
occurred during his period of active duty training.

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C. § 101(2) (West 1991); see also 
38 C.F.R. § 3.1(d) (2001).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6(a), (d) (2004).  Thus, the definitional statute, 38 
U.S.C.A. § 101(24) (West 2002), makes a clear distinction 
between those who have served on active duty and those who 
have served on active duty for training.  The United States 
Court of Appeals for Veterans Claims (Court) has held this 
statute, in effect, means that an individual who has served 
only on active duty for training must establish a service-
connected disability in order to achieve veteran status and 
to be entitled to compensation. 

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc) 
(holding that, because VA was created for the benefit of 
veterans, a person seeking veterans' benefits must bear the 
initial burden of establishing his or her veteran status) 
(rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 
(1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Once a claimant has carried his initial burden of 
establishing "veteran status," or that the person upon 
whose military service the claim is predicated has "veteran 
status," he or she is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. § 
1110.  

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the appellant's claims must be denied.  First, 
the appellant's service personnel records indicate that he 
had no active military service.  The appellant's Report of 
Separation and Record of Service reflects that he had a 
period of active duty for training with the Army National 
Guard from July 30, 1955, to August 13, 1955.  The appellant 
had no military occupational specialty listed.  The form 
indicated that he was physically disqualified for service in 
October 1955. 

Second, the appellant's July 1955 enlistment examination 
shows that he had mild purulent drainage from his ears, poor 
landmarks in the eardrums, and chronic otitis media.  His 
right ear registered a 6/15 on the whispered voice test.  His 
left ear registered a 15/15. A Physical Profile Serial or as 
it is more commonly known, PUHLES, was also performed.  The 
appellant received a four in the category of Hearing and 
Ears.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992)(Observing that the "PUHLES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
fitness for retention in the military service.)  It was 
determined the appellant was not qualified for general duty.  
There were no further treatment records.

Thus, as right ear hearing loss was noted on the appellant's 
enlistment examination, it is considered to have pre-existed 
the appellant's period of active duty training. 38 C.F.R. 
§ 3.304(b).  In the case of aggravation, the pre-existing 
disease or injury will be considered to have been aggravated 
where there is an increase in disability during service, 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  See 38 U.S.C.A. § 
1153; 38 C.F.R. §§ 3.304, 3.306(a).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects noted when examined and 
accepted for service.  However, as the appellant did not have 
any active military service, certain presumptions, such as 
the above-mentioned presumption relating to the presumption 
of soundness (38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304) and the presumption of aggravation (38 
U.S.C.A. § 1153; 
38 C.F.R. § 3.306), are not applicable as they apply only to 
periods of active military service.  See Paulson v. Brown, 7 
Vet. App. 466, 470.  

The advantage of the evidentiary presumptions, provided by 
law, that assist veterans in establishing service connection 
for a disability do not extend to those who claim service 
connection based on a period of active or inactive duty for 
training.  Paulson, 7 Vet. App. at 470-71 (noting that the 
Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on active duty for training and had not 
established any service-connected disabilities from that 
period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 
Vet. App. at 469-70, for the proposition that, "if a claim 
relates to period of active duty for training, a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim" (emphasis in McManaway)); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., 
concurring).  Thus, the evidentiary burden is on the 
appellant to show that he became disabled from an injury or 
disease incurred during his period of active duty for 
training in 1955, in order to establish basic eligibility for 
veterans' benefits.

As noted above, beyond the July 1955 enlistment examination, 
the appellant's service medical records are devoid of any 
mention of relevant treatment, symptoms or complaints of 
bilateral hearing loss or tinnitus.  The only other medical 
evidence that has been associated with the claims folder is 
an undated audiogram from Midwest Hearing Aids, Inc, received 
in January 2003, some 48 years after the appellant's 
separation from the National Guard.  The record indicates the 
appellant has left moderate to moderately severe 
sensorineural hearing loss.  There was no response from the 
right ear.  The appellant had 0% speech discrimination in the 
right ear and 80% in the left ear.   There was no indication 
the appellant had tinnitus.  Lay statements associated with 
the claims folder indicate the appellant did not have 
problems with hearing prior to service.  Therefore, 
aggravation of right ear hearing loss may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  
38 C.F.R. § 3.306(b).  

Despite evidence of a current diagnosis of bilateral hearing 
loss, there is no evidence of record to substantiate the 
second and third components of the Gutierrez inquiry, as 
enumerated above.   The service medical and personnel records 
do not support a finding of aggravation of the pre-existing 
right ear hearing loss or any evidence of left ear hearing 
loss during the appellant's active duty training. Further, 
there are no opinions of record, that the current diagnosis 
of bilateral hearing loss is related to the appellant's 
active duty training.

Moreover, with regard to left ear hearing loss, it appears 
there is a 48-year evidentiary gap in this case between the 
appellant's active duty training and the earliest medical 
evidence of left ear hearing loss.  The Board notes that the 
absence of evidence constitutes negative evidence against the 
claim because it tends to disprove the claim that left ear 
hearing loss is the result of exposure to cannon and gun fire 
during active duty training which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of left ear hearing loss between the 
period of active duty training and the diagnosis in 2003 is 
itself evidence which tends to show that left ear hearing 
loss did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

With regard to tinnitus, there is no evidence of a current 
disability.  The claims folder does not contain any medical 
evidence of a diagnosis of tinnitus and the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the appellant currently has the 
disability for which benefits are being claimed.

The Board does not find that a VA examination is necessary.  
Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  As noted 
above, there is no current medical evidence of a diagnosis of 
tinnitus and no evidence of record that bilateral hearing 
loss may be associated with the appellant's active duty 
training.

While the appellant has indicated that bilateral hearing loss 
and tinnitus had their onset during his active duty training 
and has been present since his separation from said service 
and related thereto, he is not competent to offer a medical 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claims, and the 
appeals must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


